 ALLSTATE MANUFCTURING CO.Allstate Manufacturing Co., Inc. and InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC, Petitioner. Case 25 RC-6711May 17, 1978DECISION AND ORDER DIRECTINGREGIONAL DIRECTOR TO OPEN ANDCOUNT CHALLENGED BALLOTBY CHAIRMAN FANNING AND Mi MBERS PENIi LO0AND TRU ESDALEPursuant to authority' granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended. a three-member panel has considered the determinative chal-lenge in an election held October 31, 1977,1 and theHearing Officer's report recommending dispositionof same. The Board has reviewed the record in lightof the exceptions and briefs and hereby adopts theHearing Officer's findings and recommendations ex-cept as modified below.2The Hearing Officer recommended that theEmployer's challenge to the ballot of Thelma Gras-sic, a probationary employee who had been laid offprior to the election, be overruled and that her ballotbe opened and counted. His recommendation wasbased on his conclusion that Grassic had a reason-able expectation of recall at the time of the election.We agree with the Hearing Officer's recommenda-tion, but reach this result relying solely on the follow-ing:Allstate Manufacturing Co., Inc. (hereinafter theEmployer), is engaged in the business of recondition-ing used vending machines at its Terre Haute, Indi-ana, facility. On August 17, 1977,3 Thelma Grassicwas hired by the Employer. At the end of August orbeginning of September, Plant Manager Harold Foxmet with five probationary employees, includingtThe election was conducted pursuant to a Stipulation for ('ernlfilcalloniUpon (Consent Flection. The tall, sas 35 for. and 3s againsl. the Petlioner;there was I challenged ballot.2 The Emploxer asserts that the Hearing Officer's resolution if credhilih-ts, findings of fact. and conclusions of lass are the result of bias After acareful examination of the entire record. we are satisfied that this allegallonis without meri. I here is no hasis for finding that bias and partialiy existedmerely because the Hearing Officer resolved important factual conflihts inf.avor of the Petitioner's s mnesses. As the Supreme (Court stalted in '\ 1. R Rv. Pitrshurgh Steam.lhrp ('omprunrn 337 tS. 656. 659 (1949) "[ I' otal rejec-tion of an opposed siev, cannot of itself impugn the irtegrial or coimpetenceof it trier of fact." Furthermore, it is the Board's established pohlcis not tooverrule a Hearing Officer's resolutions with respect to credihilils unless theclear preponderlnce of all of the relevant esidence convinces us that theresolutions are incorrect. The ('oca-('/hLi Bottling ip ( ronitar ',1 ol elhlrpl. 132Nl RB 481. 483 (1961): Srrerch-lit' ( ,} 118 NL RB 1359. 131 (1957) Wehave carefull) examined the record and find no hasis for reversing his find-All dates hereinaifier are for the sear 1977 unless olher lsie notedGrassic, and informed them that, due to a decreasein work resulting from a decline in the shipment ofmachines to be reconditioned from a major custom-er, the' were going to be "permanently laid off" as ofSeptember 1. At this meeting, however, at least oneemployee, Kevin Pine, was told in the presence of theother employees to keep in contact with the plant. Atthis time, a notice was also posted on the bulletinboard indicating that the probationary employees af-fected would be terminated.Consistent with its statement to Pine, approxi-mately 3 weeks later. the Employer contacted two ofthe above employees, Pine and Mike McCoy, andoffered them work. McCoy returned on September28, while Pine returned on October 24 after failing tohear affirmatively about a job elsewhere. While Mc-Cov completed an application for employment uponhis return, Pine did not and reported directly to theline and began working. On October 27, a few daysafter Pine returned and prior to the election of Octo-ber 31. Grassic called Plant Manager Fox, and inanswer to her request for work was told that therewas "nothing available."Subsequent to the election, Pine was called to theoffice and was informed for the first time that he hadbeen a new hire on October 24.The facts, as set out above. support the HearingOfficer's conclusion that Grassic was eligible to vote.As the Hearing Officer correctly stated, the Boardhas found that the reasonableness of a laid-offemployee's expectation of recall is dependent uponobjective factors, including the past experience of theemployer, the employer's future plans, and the cir-cumstances of the layoff. including what the employ-ees were told as to the likelihood of recall.4The Employer asserts that it does not recall laid-off workers and that Pine and McCoy were hiredand not recalled. Further, it alleges that the twoabove-named employees were rehired based on theirexceptional and meritorious work records, in accor-dance with the Employer's past practice. The Em-ployer argues that, as Grassic had a poor work rec-ord, she would never have been rehired and thereforecould not have had such an expectancy.In the instant case the Employer had no prior sig-nificant lay off which could be used as a guide todetermine its policy regarding the recall of employ-ees. However. in accordance with the HearingOfficer's finding, the credited evidence clearly showsthat Pine and McCoy were recalled and not rehiredafter their "permanent" layoff. The Employer's "newhire" position appears to have been one arrived atafter the election and its challenge to Grassic's ballot.Further, contrary to its repeated claim that the supe-4 i) I Itr.l ( O fh NI RB IllI 13 119713).236 NLRB No. 20155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrior work performances of Pine and McCoy account-ed for their reemployment, there is no credible evi-dence in the record supporting such an assertion, orthat Grassic's performance was poor. There were, infact, no references to work performance in any of thethree employees' folders. Moreover, McCoy's em-ployment record was filled with notices for repeatedabsences and tardiness.Further, we are not convinced that the decline inthe orders from one of the Employer's major custom-ers, while economic justification for the layoff, waspermanent at the time of the election. In addition, asampling of the Employer's billing records, the onlyevidence offered, does not provide sufficient supportfor the Employer's position of an overall businessdecline.5Finally, regarding the circumstances surroundingthe layoff, as stated above, at least one employee hadbeen told by Plant Manager Fox to keep in touchwith the Company subsequent to being laid off. The' D. H. Farms, supra at 112.fact that two of the five employees laid off on Sep-tember I were contacted and asked to return to workwithin a month thereafter lends credence to Pine'sassertion that this comment was in fact directed to allfive of the employees. It also undermines theEmployer's characterization of the layoff as a "per-manent" one.Accordingly, based on the above reasons, we findthat at the time of the election Thelma Grassic had areasonable expectation of reemployment. We shalltherefore direct the Regional Director to open andcount her ballot, to prepare a revised tally of ballots,and to issue the appropriate certification.ORDERIt is hereby ordered that the Regional Director forRegion 25 shall, within 10 days from the date of thisDecision, open and count the ballot of Thelma Gras-sic and thereafter prepare and serve on the parties arevised tally of ballots, including therein the count ofsaid ballot, and take such further action as may benecessary in accordance with this Decision.156